        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



  UNITED STATES OF AMERICA
                                                   No. 16-cr-10343-ADB
            v.

  MICHAEL GURRY, RICHARD M.
  SIMON, SUNRISE LEE, JOSEPH A.
  ROWAN, and JOHN KAPOOR,
       Defendants.



         DEFENDANT RICHARD M. SIMON’S MOTION FOR LEAVE
        TO SUPPLEMENT HIS PENDING MOTION FOR NEW TRIAL

       Defendant Richard M. Simon respectfully requests leave of this Court to file a

supplemental memorandum on or before October 4, 2019, in support of his pending

motion for new trial pursuant to Fed. R. Crim. P. 33, so that Mr. Simon may raise an

emergent, constitutional issue that the attorneys from Weil, Gotshal & Manges LLP

(“Weil”), who represented him at trial, had a conflict of interest.

       As grounds for this motion, Mr. Simon states as follows:

       1.        On July 15, 2019, The Wall Street Journal published an article

concerning “conflict issues for Weil Gotshal” arising from the firm’s dual role in this

criminal case and Insys’s related bankruptcy proceeding. See P. Brickley, “Insys

Bankruptcy Raises Conflicts Issues for Weil Gotshal,” The Wall Street Journal (July

15,   2019),     available   at   <https://www.wsj.com/articles/insys-bankruptcy-raises-

conflicts-issues-for-weil-gotshal-11563222129>. The WSJ reported:

                 While one team of lawyers at Weil Gotshal & Manges LLP
                 was guiding opioid maker Insys Therapeutics Inc. through

                                              1
       Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 2 of 9



               a thicket of legal and financial troubles, others at the firm
               were defending a former Insys sales director against
               federal racketeering charges in Boston.

               Now Insys is in bankruptcy, former sales chief Richard
               Simon has been convicted, and Weil Gotshal is still
               representing both the company, which helped to get Mr.
               Simon convicted, and Mr. Simon, who is trying to win a
               post-trial acquittal. . . .

               Weil Gotshal made $750,000 for defending Mr. Simon, the
               former sales executive, who was found guilty in May along
               with Insys co-founder John Kapoor and other former Insys
               leaders, recent court filings show. Before the bankruptcy
               filing, Insys paid Weil Gotshal more than $8 million for
               corporate advice, including $3.6 million in advance
               payment of chapter 11 fees. . . .

               Weil Gotshal said that going forward, any matters
               involving Mr. Simon will be handled by a different law
               firm.

Id. (emphasis added).

      2.       The WSJ’s reporting appears to be based on events that only

became public after the jury returned its guilty verdict against Mr. Simon on

May 2, 2019.

      3.       Specifically, on June 5, 2019, the U.S. Attorney’s Office

announced:

               Opioid manufacturer Insys Therapeutics agreed to a
               global resolution to settle the government’s separate
               criminal and civil investigations, the Department of
               Justice announced today. As part of the criminal
               resolution, Insys will enter into a deferred
               prosecution agreement with the government, Insys’s
               operating subsidiary will plead guilty to five counts
               of mail fraud, and the company will pay a $2 million
               fine and $28 million in forfeiture. As part of the civil


                                             2
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 3 of 9



             resolution, Insys agreed to pay $195 million to settle
             allegations that it violated the False Claims Act.

DOJ Press Release, “Insys Therapeutics Agrees to Enter into $225 Million Global

Resolution of Criminal and Civil Investigations” (June 5, 2019), available at

<https://www.justice.gov/usao-ma/pr/insys-therapeutics-agrees-enter-225-million-

global-resolution-criminal-and-civil>; see also United States v. Insys Therapeutics,

Inc. et al., No. 19-cr-10191-RWZ (D. Mass.).

      4.     Under DOJ policy, commonly called the “Yates Memo,” in order to

qualify for such a deferred prosecution agreement, Insys would necessarily, over

many months or years, have acted in effect as a cooperating witness, providing the

government with relevant information and evidence about individuals alleged to have

been involved in corporate misconduct. See DOJ Mem., “Individual Accountability for

Corporate       Wrongdoing”         (Sept.       9,     2015),        available     at

<https://www.justice.gov/archives/dag/file/769036/download>. Consistent with that

policy, the DOJ’s June 5, 2019, press release concerning Insys’s settlement of the

criminal and civil investigations noted the company’s “extensive cooperation . . . in

the prosecution of culpable individuals,” such as Mr. Simon. At the July 10, 2019,

sentencing hearing for Insys Pharma, Inc., the operating subsidiary of Insys

Therapeutics, Inc., that pleaded guilty as part of the company’s global resolution, the

DOJ further lauded Insys’s active cooperation against its former employees:

             Very early on in our discussions with Insys, they recognized the
             wrongdoing and began cooperating with our investigation. They
             assisted – they provided substantial assistance in our – in our
             prosecution of eight individuals, executives with the company, all
             of whom – five were convicted after trial.

                                             3
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 4 of 9



Sentencing Tr., United States v. Insys Therapeutics, Inc. et al., No. 1:19-cr-10191-

RWZ (D. Mass.) at 9-10 (ECF #24) (emphasis added). Of course, one of the five

defendants whom the government convicted at trial – with Insys’s substantial

assistance – was Mr. Simon.

      5.     Meanwhile, on June 10, 2019, Insys Therapeutics, Inc. and six affiliated

companies filed petitions in the United States Bankruptcy Court for the District of

Delaware seeking relief under Chapter 11 of the United States Bankruptcy Code. See

In re Insys Therapeutics, Inc., No. 19-11292 (Bankr. D. Del.). Weil represents Insys

in the bankruptcy proceedings, and on information and belief, Weil’s engagement

necessarily pre-dated Insys’s bankruptcy filing by many months or even years.

      6.     The bankruptcy proceedings are inextricably related to, and were

apparently negotiated as a critical component of, the global resolution between the

Insys and DOJ. It was no coincidence that, “very shortly after the Rule 11 hearing,”

when Insys Pharma, Inc. pleaded guilty and Insys Therapeutics, Inc. entered into a

deferred prosecution agreement with the DOJ, “Insys filed for bankruptcy

protection.” Sentencing Tr., supra, at 10. At the sentencing hearing, attorneys from

Covington & Burling LLP, who represented Insys in the criminal and civil matters,

explained the connection as follows:

             [Insys] filed bankruptcy within days of pleading guilty and
             the parties, the United States and Insys, the Insys
             corporate entities, have reached an agreement that the $2
             million fine, the $28 million forfeiture, and any restitution
             shall be treated as pre-petition nonpriority general
             unsecured claims by the United States in the bankruptcy
             proceeding and paid as such under the Chapter 11 plan or


                                          4
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 5 of 9



              Chapter 7 distribution. So I just wanted to put that
              agreement on the record.

Id. at 14-15. Although the plea agreement for Insys Pharma, Inc. provided for

payment of $28 million in annual installments over five years, see Plea Agreement,

Insys Therapeutics, Inc. et al., No. 1:19-cr-10191-RWZ (D. Mass.) at ¶ 8 (ECF #3), the

government told the sentencing judge that she did not “need[] to include anything

about the five years because upon Insys’s filing of bankruptcy, the whole amount

becomes immediately due and payable, and it’s resolved in the Bankruptcy Court,”

and that Insys Therapeutics, Inc. would be jointly and severally liable for all

payments, Sentencing Tr., supra, at 13-14. On information and belief, these complex

financial agreements must have been reached as part of Insys’s long-running effort

to resolve its own criminal case, which included cooperating in Mr. Simon’s criminal

case and that of his co-defendants.

       7.     Even assuming that Mr. Simoon could waive this conflict issue, he never

provided his effective, informed consent for Weil’s concurrent representation of Insys

in the bankruptcy proceedings or any other matter.

       8.     Further, the government never requested a hearing pursuant to United

States v. Foster, 469 F.2d 1, 5 (1st Cir. 1972), or Fed. R. Crim. P. 44(c), to address this

conflict issue. On information and belief, the government never even brought to this

Court’s attention the undisputed fact of Weil’s concurrent representation of Mr.

Simon and Insys.

       9.     Having learned of these developments, Mr. Simon promptly engaged

undersigned counsel to represent him going forward. Undersigned counsel appeared

                                            5
          Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 6 of 9



on July 29, 2019 (ECF #937-938), and with leave of this Court, prior counsel from

Weil withdrew on August 1, 2019 (ECF #940-942, 944-946).

      10.     “The Sixth Amendment guarantees the right to conflict-free counsel.”

United States v. Ponzo, 853 F.3d 558, 574 (1st Cir. 2017). “Unlike ineffective

assistance claims governed by Strickland v. Washington – a case requiring the

defendant to show that counsel’s performance was deficient and that this defective

representation prejudiced the case’s outcome – prejudice is presumed if a defendant”

can “show that ‘a conflict of interest actually affected’ the lawyer’s ‘performance.’” Id.

at 575. In other words, “a lesser showing of prejudice is enough where ineffectiveness

is traced to a conflict of interest . . . that was not identified and properly waived.”

United States v. Burgos-Chapman, 309 F.3d 50, 52 (1st Cir. 2002) (citing Mickens v.

Taylor, 535 U.S. 162 (2002)). To show an “adverse effect,” a defendant must “show

that [his attorney] might plausibly have pursued an alternative defense strategy, and

that the alternative strategy was in conflict with, or may not have been pursued

because of, [the attorney’s] other loyalties or interests.” United States v. DeCologero,

530 F.3d 36, 77 (1st Cir. 2008) (quoting United States v. Ramirez-Benitez, 292 F.3d

22, 30 (1st Cir. 2002)). But the defendant need not “show that the defense would

necessarily have been successful if it had been used, but merely that it possessed

sufficient substance to be a viable alternative.” United States v. Cardona-Vicenty, 842

F.3d 766, 773 (1st Cir. 2016) (quoting Brien v. United States, 695 F.2d 10, 15 (1st Cir.

1982)).




                                            6
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 7 of 9



       11.    Before this Court imposes sentence on Mr. Simon, it should address the

emergent, constitutional issue that his trial counsel had a conflict of interest. “[W]hen

a claim of ineffective assistance of counsel,” including a conflict claim, “is first raised

in the district court prior to the judgment of conviction, the district court may, and at

times should, consider the claim at that point in the proceeding,” and “the failure to

do so may constitute an abuse of discretion.” United States v. Ortiz-Vega, 860 F.3d

20, 30 (1st Cir. 2017) (holding “the district court abused its discretion by failing to

rule on the merits of [the defendant]’s ineffective assistance claim before sentencing”

and remanding for further proceedings) (quoting United States v. Brown, 623 F.3d

104, 112-114 (2d Cir. 2010)). Moreover, it would serve the interests of justice and

judicial economy for this Court to address the conflict issue now rather than requiring

Mr. Simon to proceed through sentencing, complete his direct appeal, and only then,

seek post-conviction relief – based on the same conflict issue – from this Court under

28 U.S.C. § 2255.

       12.    Undersigned counsel will require substantial time to become familiar

with the voluminous record in this case and to conduct the necessary diligent

investigation of the conflict issue and its impact.

       13.    As of this filing, undersigned counsel have not yet received Mr. Simon’s

entire client file from Weil. In addition, on August 1, 2019, counsel requested that

Weil provide additional information and evidence relevant to its concurrent represent

of Mr. Simon and Insys (as well as any public statements that the firm made




                                            7
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 8 of 9



concerning the conflict issue). Weil has responded to that letter, but it has not yet

provided the requested materials.

      14.    On August 1, 2019, undersigned counsel also requested information and

evidence from the government concerning the conflict issue, including the timing and

extent of the government’s knowledge of Weil’s concurrent representation and Insys’s

cooperation against allegedly “culpable individuals,” such as Mr. Simon. As of this

filing, the government has neither responded to that letter nor disclosed any of the

requested materials.

      15.    Undersigned counsel conferred with counsel for the government

concerning this motion for leave. The government does not assent to this motion,

because it takes the view that the conflict issue constitutes a new argument that must

be brought in a new motion. There can be no dispute, however, that this Court has

broad discretion to permit Mr. Simon to supplement his pending motion.

      WHEREFORE, Mr. Simon respectfully requests that this Court grant leave for

Mr. Simon to supplement his pending new trial motion in order to raise the conflict

issue and that it permit Mr. Simon until October 4, 2019, to file his supplemental

memorandum.

                                       Respectfully submitted,

                                              /s/ Daniel N. Marx
                                       William W. Fick, Esq. (BBO # 650562)
                                       Daniel N. Marx, Esq. (BBO # 674523)
                                       FICK & MARX LLP
                                       24 Federal Street, 4th Floor
                                       Boston, MA 02110
                                       (857) 321-8360
                                       dmarx@fickmarx.com

                                          8
        Case 1:16-cr-10343-ADB Document 950 Filed 08/05/19 Page 9 of 9



                          CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on August 5, 2019.

                                        /s/ Daniel N. Marx
                                        Daniel N. Marx




                                          9
